 IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )      CRIMINAL ACTION NO.
      v.                           )         1:14cr314-MHT
                                   )              (WO)
PHILIP VAN McARDLE                 )

                                 ORDER

     Upon consideration of the government’s motion

to correct the defendant’s name (doc. no. 78), which

is   unopposed,    it     is    ORDERED   that   that   motion   is

granted, and the clerk of court shall correct the

record     to   reflect    that     the   defendant’s    name    is

“Philip Van McArdle.”

     DONE, this the 2nd day of July, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
